DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on the merits for application no. 17/113,788 filed 07 December 2020. Claims 1, 4-10 pending. Claims 2 and 3 canceled. 

Allowable Subject Matter
Claims 1, 4-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A structure for connecting an engine to a hybrid transmission, the structure comprising: a connecting unit connected to a rotor shaft located at an opposite side of the connecting unit, the connecting unit having an edge portion connected to a mass body by a connecting plate; and a drive plate positioned at a side close to a crank shaft so as to be placed opposite to the connecting unit, the drive plate being configured to connect the mass body to the crank shafts wherein the connecting unit is a flange, and one surface of the flange is connected to one surface of the rotor shaft, wherein a bolt hole is formed in one surface of the flange along a pitch circle that forms a concentric circle with a center of one surface of the flange, and wherein the flange is connected to the rotor shaft by a bolt coupled to the bolt hole.
Claim 6:
A structure for connecting an engine to a hybrid transmission, the structure comprising: a connecting unit connected to a rotor shaft located at an opposite side of the connecting unit, the connecting unit having an edge portion connected to a mass body by a connecting plate: and a drive plate positioned at a side close to a crank shaft so as to be placed opposite to the connecting unit, the drive plate being configured to connect the mass body to the crank shaft. wherein the connecting unit is a flange, and one surface of the flange is connected to one surface of the rotor shaft, and wherein the crank shaft is connected to a boss located at a center of the drive plate by a first bolt, and an edge portion of the drive plate is connected to the mass body by a second bolt.
Claim 7:
A structure for connecting an engine to a hybrid transmission, the structure comprising: a connecting unit connected to a rotor shaft located at an opposite side of the connecting unit, the connecting unit having an edge portion connected to a mass body by a connecting plate: and a drive plate positioned at a side close to a crank shaft so as to be placed opposite to the connecting unit, the drive plate being configured to connect the mass body to the crank shaft, 3Appl. No.: 17/113,788 Reply to Office Action of June 17, 2022 wherein a housing partition wall is positioned between a motor,- and the mass body, and between the motor and the connecting plate, wherein a hub is positioned at a center of the housing partition wall so as to surround the rotor shaft, and wherein an oil seal for providing fluid tightness is positioned between an outer diameter of the rotor shaft and an inner diameter of the hub.
Regarding claims 1, 4-10, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the application requires specific structural components and design features not taught by the prior art. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 29 August 2022, with respect to pages 6-8 have been fully considered and are persuasive.  The 35 U.S.C. 112 or 102 rejection of claims 1-10 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659